IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :     NO. 392
                                                    :
         AMENDMENT OF RULE 3.15                     :     MAGISTERIAL RULES DOCKET
         OF THE RULES GOVERNING                     :
         STANDARDS OF CONDUCT                       :
         OF MAGISTERIAL DISTRICT                    :
         JUDGES                                     :

                                                  ORDER
PER CURIAM

         AND NOW, this 15th day of January, 2016, IT IS ORDERED pursuant to Article

V, Section 10 of the Constitution of Pennsylvania that Rule 3.15 of the Rules Governing

Standards of Conduct of Magisterial District Judges is amended in the attached form.

         To the extent that notice of proposed rulemaking would otherwise be required by

Pa. R.J.A. No. 103, the immediate promulgation of the amendments is found to be in

the interests of justice and efficient administration.

         This ORDER shall be processed in accordance with Pa. R.J.A. No. 103(b), and

the amendments herein shall be effective immediately.

         Mr. Justice Eakin did not participate in the decision of this matter.

Additions are shown in bold and are underlined.

Deletions are shown in bold and are bracketed.